DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al., “Automated Latent Fingerprint Recognition” (Applicant Admitted Prior Art; hereinafter Cao).
Regarding claim 1: 
	Cao discloses a biometric recognition apparatus (see Section 5, lines 1-27; the algorithm is implemented in MATLAB and runs on a server…) comprising: 
a teacher data generation unit that generates a genuine pair and an imposter pair of a first biometric image and a second biometric image (Section 5, lines 2-8, describes the use of biometric images; “in this paper, we use two latent databases…to evaluate the proposed latent recognition algorithm”. The NIST SD27 contains 258 latent fingerprints with their mated reference points.  The WVU DB contains 449 latents with their mated reference prints”; the latent fingerprints in the two databases are first biometric images; the reference points in the two databases are second biometric images; each pair of two mated fingerprints is a “genuine pair” within the meaning of the application; hence the first and second databases contain 258 and 449 genuine pairs, respectively; Fig 10(c) shows a genuine pair, see the last paragraph of Section 4.1.3; “Fig. 10(c) shows an example of minutiae correspondences for a genuine match between a latent and its rolled mate”; each pair of a latent fingerprint and a non-mate reference print is an “imposter pair” within the meaning of the application; Fig. 10(b) shows an imposter pair; see the last paragraph of Section 4.1.3; “Fig. 10(a) and 10(b) compare the proposed minutiae correspondence algorithm with the method of [30]on an imposter comparison (latent to a non-mate comparison)); 
a learning data generation unit that uses a plurality of different temporary parameters to extract feature templates from the first biometric image and the second biometric image (see Section 3.1, “Latent Feature Extraction”; “Two minutiae templates and one texture template are extracted for each latent (see Fig. 5)”; Also Section 3.1.1 to 3.1.4 describe the respective parameters); and 
an optimum solution determination unit that calculates a score separation degree on the temporary parameter basis based on a first score representing a similarity degree of a pair of the feature templates extracted from the genuine pair and a second score representing a similarity degree of a pair of the feature templates extracted from the imposter pair (Sections 4.1 to 4.3 define the scores SMT, 1, SMT, 2, STT and S, which respectively represent the similarity degree of pairs of the two first minutiae templates, two second minutiae templates, two texture templates, and two combine templates; as mentioned in Section 5.1, the method of Cao uses the rank-1 accuracy to quantify the score separation degree; the rank-1 accuracy is defined as the rate, at which a score representing the similarity of a genuine pair is ranked first; the score will be ranked first if it exceeds the scores presenting similarity degrees of imposter pairs) and determines the temporary parameter based on a level of the score separation degree (Sections 5.1 and 5.2 describe how to use the rank-1 score in a feature selection process to determines optimal parameters of the minutiae templates and also to select an optical combination of feature templates). 
Regarding claim 2: 
Cao discloses the biometric recognition apparatus according to claim 1, wherein the optimum solution determination unit determines the temporary parameter based on the score separation degree which is the largest (see Figs. 12 and 13; the greater the rank-1 accuracy, the better).
Regarding claim 3: 
Cao discloses the biometric recognition apparatus according to claim 1, wherein the optimum solution determination unit calculates the first score and the second score for each of the first biometric image or the second biometric image, and calculates, as the score separation degree, a ratio of the first score ranked top (based on broadest reasonable interpretation, “score separation degree” is interpreted as being “rank-1 accuracy”; see Section 5.1 and 5.2 of Cao; Cao uses the rank-1 accuracy as the score separation degree).
Regarding claim 6: 
Cao discloses the biometric recognition apparatus according to claim 1, wherein a pair of the first biometric image and the second biometric image is a pair of collected images of a fingerprint or a palm print, and wherein the feature templates form a feature point group of a fingerprint or a palm print (see Section 5 and Fig. 10).
Regarding claim 7: 
Cao discloses the biometric recognition apparatus according to claim 6, wherein a pair of the first biometric image and the second biometric image is a pair of a collected image of a latent fingerprint (see Section 3.1; “Two minutiae templates and one texture template are extracted for each latent”) and a collected image of a tenprint fingerprint (see Section 3.2; “The reference point minutiae are extracted by a COTS tenprint AFIS”).
Regarding claim 8: 
Cao discloses the biometric recognition apparatus according to claim 1, wherein the temporary parameter includes a combination of a noise reduction process (see “Ridge enhancement” step in Fig. 5) and an enhancement process and a weight (the weights of the convolutional network, ConvNet, in Fig. 5).
Regarding claims 9 and 10: 
Claims 9 and 10 each recites similar limitations as in claim 1.  Hence, claims 9 and 10 are rejected under the same reason as discussed in claim 1 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Yokoi et al. (US 2012/0002846; hereinafter Yokoi; previously cited reference).
Regarding claim 5: 
Cao discloses all the features in claim 1.  However, Cao does not disclose the biometric recognition apparatus according to claim 1 further comprising: 
a storage unit that stores a parameter used for extracting the feature templates from the first biometric image and the second biometric image; and 
a parameter update unit that updates the parameter stored in the storage unit with the determined temporary parameter.
In the same field of endeavor, Yokoi discloses a biometric recognition apparatus comprising: 
a storage unit that stores a parameter used for extracting the feature templates from the first biometric image and the second biometric image (see Fig. 2 and paragraph 117; the initial values of the measurement parameters of the measurement apparatus is stored in a storage unit of the measurement apparatus 1); and 
a parameter update unit that updates the parameter stored in the storage unit with the determined temporary parameter (see Fig. 2; the initial measurement parameter update unit 25 updates the initial values, which correspond to parameter stored in the storage unit).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the biometric recognition apparatus of Cao to further include a storage unit that stores a parameter used for extracting the feature templates from the first biometric image and the second biometric image, and a parameter update unit that updates the parameter stored in the storage unit with the determined temporary parameter as taught by Yokoi.  One of ordinary skill in the art would have been motivated to do this because by adjusting the measurement parameters to be used for remeasurement, the data on the extracted difference portions can be measured more accurately (see Yokoi, paragraph 88). 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 4, none of the reference of record alone or in combination discloses or suggests the biometric recognition apparatus according to claim 1, wherein the optimum solution determination unit removes the genuine pair having the first score greater than or equal to a predetermined value from a calculation process of the score separation degree.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/18/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625